Wood, J. After the death of the defendant was suggested, and a motion was made to revive the cause in the name of his administrator, the appearance of such administrator in filing an answer in which he alleged that he was the administrator, and that the cause had been revived in his name, was equivalent to a waiver of summons and a formal order of revivor. State Fair Asso. v. Townsend, 69 Ark. 219. The court did not err in striking from the files the substituted answer, which was in conflict with the original, and set up no defense to the merits. Judgment affirmed.